DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application, filed on 01/27/2020, is a CIP of App. No. 16/662,746 (filed on 10/24/2019; now U.S. Pat. No. 10,845,769), which is a CIP of App. No. 16/130,866 (filed on 09/13/2018; now U.S. Pat. No. 10,546,240).
Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/27/2020, 08/12/2020, and 09/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Michael Meehan (Registration No. 54705), on March 9, 2021.
The Examiner’s Amendment is necessary to ensure the claims recite eligible subject matter under 35 U.S.C. 101.
The application has been amended as follows- Claims 2, 9, and 16 are cancelled; and Claims 1, 3, 8, 10, and 15 are amended:

Claim 1. (Currently Amended)
A method comprising: 
performing the following until there are no more cases in a computer-based reasoning model with missing fields for which imputation is desired: 
determining which cases have fields to impute in the computer-based reasoning model;
determining imputation order information for the cases that have data to impute in the computer-based reasoning model based at least in part on numbers of features that need imputed data for each of the cases; 
determining for which one or more cases with missing fields to impute data for the missing fields based on the imputation order information, wherein determining for which one or more cases with missing fields to impute data for the missing fields based on the imputation order information comprises: 
determining which one or more particular cases of the cases has a lowest number of features that need imputed data; and 
determining to impute data for the missing fields for the one or more particular cases that have the lowest number of features that need imputed data among the one or more particular cases; 
for each of the determined one or more particular cases with the lowest number of missing fields to impute: 

modifying the case with the imputed data, wherein the modified case becomes part of the computer-based reasoning model in place of the original case to create an updated computer-based reasoning model, 
wherein the method is performed by one or more computing devices[[.]],
causing, with a control system, control of a system with the updated computer-based reasoning model.

Claim 2. (Cancelled)

Claim 3. (Currently Amended)
The method of claim [[2]] 1, wherein causing control of the system comprises: receiving a request for an action to take in the system, including a context for the system; determining the action to take based at least in part on the context for the system and the updated computer-based reasoning model; causing the control system to perform the determined action in the system.

Claim 8. (Currently Amended)
One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of a method of: 
performing the following until there are no more cases in a computer-based reasoning model with missing fields for which imputation is desired: 

determining imputation order information for the cases that have data to impute in the computer-based reasoning model based at least in part on numbers of features that need imputed data for each of the cases; 
determining for which one or more cases with missing fields to impute data for the missing fields based on the imputation order information, wherein determining for which one or more cases with missing fields to impute data for the missing fields based on the imputation order information comprises: 
determining which one or more particular cases of the cases has a lowest number of features that need imputed data, and 
determining to impute data for the missing fields for the one or more particular cases that have the lowest number of features that need imputed data among the one or more particular cases;
for each of the determined one or more particular cases with the lowest number of missing fields to impute: 
determining imputed data for a missing field of the missing fields based on the case, and an imputation model, and the missing fields in the case; 
modifying the case with the imputed data, wherein the modified case becomes part of the computer-based reasoning model in place of the original case to create an updated computer-based reasoning model [[.]],
causing, with a control system, control of a system with the updated computer-based reasoning model.
Claim 9. (Cancelled)

Claim 10. (Currently Amended)
The one or more non-transitory storage media of claim [[9]] 8, wherein causing control of the system comprises: receiving a request for an action to take in the system, including a context for the system; determining the action to take based at least in part on the context for the system and the updated computer-based reasoning model; causing the control system to perform the determined action in the system.

Claim 15. (Currently Amended)
A system comprising one or more computing devices, which one or more computing devices are configured to perform a method of: 
performing the following until there are no more cases in a computer-based reasoning model with missing fields for which imputation is desired: 
determining which cases have fields to impute in the computer-based reasoning model;
determining imputation order information for the cases that have data to impute in the computer-based reasoning model based at least in part on numbers of features that need imputed data for each of the cases; 
determining for which one or more cases with missing fields to impute data for the missing fields based on the imputation order information, wherein determining for which one or more cases with missing fields to impute data for the missing fields based on the imputation order information comprises: 

determining to impute data for the missing fields for the one or more particular cases that have the lowest number of features that need imputed data among the one or more particular cases;
for each of the determined one or more particular cases with the lowest number of missing fields to impute: 
determining imputed data for a missing field of the missing fields based on the case, and an imputation model, and the missing fields in the case; 
modifying the case with the imputed data, wherein the modified case becomes part of the computer-based reasoning model in place of the original case to create an updated computer-based reasoning model [[.]],
causing, with a control system, control of a system with the updated computer-based reasoning model.

Claim 16. (Cancelled)
Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed. These claims are renumbered as claims 1-17 upon allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is directed to a method for data imputation. None of the prior arts, either alone or in combination, teaches the following limitations:
...determining imputation order information for the cases that have data to impute in the computer-based reasoning model based at least in part on numbers of features that need imputed data for each of the cases; determining for which one or more cases with missing fields to impute data for the missing fields based on the imputation order information, wherein determining for which one or more cases with missing fields to impute data for the missing fields based on the imputation order information comprises: determining which one or more particular cases of the cases has a lowest number of features that need imputed data; and determining to impute data for the missing fields for the one or more particular cases that have the lowest number of features that need imputed data among the one or more particular cases; for each of the determined one or more particular cases with the lowest number of missing fields to impute: determining imputed data for a missing field of the missing fields based on the case, and an imputation model, and the missing fields in the case; modifying the case with the imputed data, wherein the modified case becomes part of the computer-based reasoning model in place of the original case to create an updated computer-based reasoning model...

Independent Claim 8 is directed to one or more non-transitory storage media for data imputation. None of the prior arts, either alone or in combination, teaches the following limitations:
...determining imputation order information for the cases that have data to impute in the computer-based reasoning model based at least in part on numbers of features that need imputed data for each of the cases; determining for which one or more cases with missing fields to impute data for the missing fields based on the imputation order information, wherein determining for which one or more cases with missing fields to impute data for the missing fields based on the imputation order information comprises: determining which one or more particular cases of the cases has a lowest number of features that need imputed data, and determining to impute data for the missing fields for the one or more particular cases that have the lowest number of features that need imputed data among the one or more particular cases; for each of the determined one or more particular cases with the lowest number of missing fields to impute: determining imputed data for a missing field of the missing fields based on the case, and an imputation model, and the missing fields in the case; modifying the case with the imputed data, wherein the modified case becomes part of the computer-based reasoning model in place of the original case to create an updated computer-based reasoning model...

Independent Claim 15 is directed to a system for data imputation. None of the prior arts, either alone or in combination, teaches the following limitations:
...determining imputation order information for the cases that have data to impute in the computer-based reasoning model based at least in part on numbers of features that need imputed data for each of the cases; determining for which one or more cases with missing fields to impute 

The closest prior arts of record are the following:
Chu et al. (US 9,443,194 B2) teaches imputing a missing value for predictor variables. [cited in IDS filed on 01/27/2020]
Zizzamia et al. (US 2014/0200930 A1) teaches determining the importance of each variable or combination of variables to a predictive statistical model. [cited in IDS filed on 01/27/2020]
Natarajan et al. (US 8,818,919 B2) teaches multiple imputation of missing data via tensor factorization. [cited in IDS filed on 01/27/2020]
Zoll et al. (US 2018/0081914 A1) teaches adaptively imputing sparse and missing data for predictive models. [cited in IDS filed on 01/27/2020]
Doquire et al. (“Feature selection with missing data using mutual information estimators”) teaches imputation-free feature selection using the mutual information criterion. [cited in IDS filed on 01/27/2020]
Maughan et al. (US 2017/0330109 A1) teaches predictive drift detection. [cited in IDS filed on 01/27/2020]
Vaughan et al. (US 2019/0019581 A1) teaches imputing missing data values in a digital personalized medicine system. [cited but not relied upon]
Mishra et al. (US 10,733,515 B1) teaches imputing missing values in machine learning models. [cited but not relied upon]
Srinivasan et al. (“Feature Importance and Predictive Modeling for Multisource Healthcare Data with Missing Values”) teaches data imputation for healthcare data. [cited but not relied upon]
Caplan et al. (US 2016/0042292 A1) teaches automating inductive bias selection. [cited but not relied upon]
Lee et al. (US 2019/0303471 A1) teaches missing value imputation using adaptive ordering and clustering analysis. [cited but not relied upon]

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1, 8, and 15, which includes the features recited above. Therefore, the present claims are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Y.C./            Examiner, Art Unit 2125    

/KAMRAN AFSHAR/            Supervisory Patent Examiner, Art Unit 2125